






EXHIBIT 10.18




AGREEMENT FOR THE SALE AND PURCHASE OF SHARES IN

SHENZHEN XUBU INVESTMENT CO. LTD.




This Agreement is made and entered into by and between:




The Seller:

Hainan Cihui Industrial Co. Ltd.

Legal representative: Mr. Ching Lung Po




The Purchaser:

Mr. Su Wei Min




WHEREAS the Seller owns 27,000,000 shares, representing 90% of the total issued
and outstanding share capital of Shenzhen Xubu Investment Co. Ltd. (the
“Company”) and desires to sell all of and the Purchaser desires to purchase all
of such share capital.




NOW IT IS HEREBY AGREED AS FOLLOWS:-




ARTICLE I

SALE AND PURCHASE




Upon and subject to the terms and conditions of this Agreement, the Seller shall
sell and the Purchaser shall purchase 27,000,000 shares of the Company (the
“Shares”) held by the Seller.




ARTICLE II

EFFECTIVE DATE




This Agreement shall be effective on January 1, 2004 and shall be binding on all
parties to this Agreement.




ARTICLE III

PURCHASE PRICE




The consideration for the Shares shall be RMB15,530,400 (the “Purchase Price”)
and shall be payable within three months from the date of this Agreement.
However, the Purchaser shall be allowed to set off the Purchase Price by the
amount due by the Seller to the Company on the Effective Date. The Shares shall
include all rights and interests attached to the Shares from the Effective Date.




ARTICLE IV

COMPLETION OF TRANSFER




The transfer of Shares shall take place at the headquarters of the Company,
except otherwise agreed by all parties concerned, the following business shall
be completed:-




(1)

The Seller shall deliver or procure the delivery to the Purchaser the following
document:




(A) the share certificate for the Shares; and

 

(B) the written resignation of all directors nominated by the Seller.




(2)

The Seller shall procure that a board meeting of the Company be held to adopt
the following resolutions:-




(A) appoint the nominees of the Purchaser as directors;




(B) approve the resignation submitted by the directors nominated by the Seller
and




(C) approve the registration of the transfer of Shares on the shareholders
register.









--------------------------------------------------------------------------------


ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE SELLER




1

The Seller is a legal person duly organized and validly existing under the laws
of the People’s Republic of China. The Seller has full corporate power and
authority to execute this Agreement and to perform its responsibility hereunder.




2

The Seller shall execute and to perform its responsibility of this Agreement.
The execution of this Agreement shall be duly and validly authorized, and shall
be legally enforceable against the Seller.




3

The Shares are validly issued, outstanding, fully paid and nonassessable. All
related stamp duty has been paid. The Shares are free and clear of all liens,
security interests, pledges or encumbrances of any kind.




4

The execution by the Seller of this Agreement and the performance by the Seller
of its responsibility under this Agreement:




(A) shall not breach any articles of association or other comparable corporate
charter documents of the Seller and the Company;




(B) shall not breach any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award or contract or agreement applicable
to the Seller and the Company or any of their assets and properties.




ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER




1

The Purchaser has full corporate power and authority to execute this Agreement
and to perform its responsibility hereunder.




2

The Purchaser shall execute and to perform its responsibility of this Agreement.
The execution of this Agreement shall be duly and validly authorized, and shall
be legally enforceable against the Purchaser.




3

The execution by the Purchaser of this Agreement and the performance by the
Purchaser of its responsibility under this Agreement:




(A) shall not breach any articles of association or other comparable corporate
charter documents of the Purchaser;




(B) shall not breach any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award or contract or agreement applicable
to the Purchaser or any of its assets and properties.




ARTICLE VII

CONTINUING PERFORMANCE




1

Both the Seller and the Purchaser shall execute and perform and cause or procure
to execute and perform all such other documents, acts and things as may be
required by or incidental to the preparation, execution, completion and
performance of this Agreement and the documents and transactions contemplated
hereby.




2

After the completion of the transfer, all provisions hereof shall, so far as
they remain capable of being performed or observed, continue in full force.






-2-




--------------------------------------------------------------------------------


ARTICLE VIII

LAW AND JURISDICTION




1

This Agreement is governed by and shall be construed in accordance with the laws
of the People’s Republic of China.




2

The parties irrevocably submit to the exclusive jurisdiction of the courts of
the People’s Republic of China.




ARTICLE IX

MISCELLANEOUS




1

This Agreement supersedes all prior discussion and agreements between the
parties hereto with respect to the subject matter hereof and contain the sole
and entire agreement between the parties hereto with respect to the subject
matter hereof.




2

The heading used in this Agreement have been inserted for convenience of
reference only and do not define or limit the provision hereof.




3

This Agreement shall be executed in required number of counterparts, each of
which shall be deemed an original.




Dated this 10th day of February, 2004




The Seller:

Hainan Cihui Industrial Co. Ltd.




By: /s/Ching Lung Po






Ching Lung Po




The Purchaser:




By: /s/Su Wei Min




Su Wei Min






-3-




--------------------------------------------------------------------------------


Agreement for the Sale and Purchase of Shares in Shenzhen Xubu Investment Co.
Ltd. by and between HARC and Su Wei Min dated February 10, 2004 (Certified
English translation of original Chinese version)




The undersigned officer of China Resources Development, Inc. hereby certifies
that the foregoing is a fair and accurate English translation of the original
Chinese version of the Agreement for the Sale and Purchase of Shares in Shenzhen
Xubu Investment Co. Ltd. by and between HARC and Su Wei Min dated February 10,
2004.




/s/ Wong Wah On






Wong Wah On, Director and Financial Controller









-4-


